       Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 1 of 18



                                         The Honorable Magistrate Judge Theresa L. Fricke


                      THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

JOSHUA FREED,                               )
                                            )
                            Plaintiff,      )        No.: 2:20-cv-00599-TLF
                                            )
        vs.                                 )
                                            )
JAY INSLEE, Governor of Washington, in his. )
Official capacity,                          )        NOTE ON MOTION CALENDAR
                                            )        April 29, 2020
                                            )
               Defendant/Respondent.        )        ORAL ARGUMENT REQUESTED
_______________________________________ )


   MEMORANDUM IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR
                TEMPORARY RESTRAINING ORDER




PLAINTIFF’S MEMORANDUM                     1                The North Creek Law Firm
IN SUPPORT OF GRANTING                                      12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                 Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                 (425) 368-4238
             Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 2 of 18



                                                     TABLE OF CONTENTS

I. Introduction ............................................................................................................................... 3
II. Factual Background ................................................................................................................ 5
   A. Gathering with others for prayer and Scripture reading is central to the practice of their
   faith for many Christians. ........................................................................................................... 5
   B. Mr. Freed has a sincerely held belief that he must meet in prayer and Bible study with
   fellow believers. .......................................................................................................................... 5
   C.      Prohibition of All Spiritual Meeting ................................................................................... 8
III. Argument and Authorities................................................................................................... 10
   A. Joshua Freed is Substantially Likely to Succeed on the Merits of his Free Exercise Claim,
   his Free Speech Claim, and his Freedom of Assembly Claim.................................................. 10
        1. Joshua Freed is Likely to Succeed on the Merits of his Free Exercise Claim under the
        U.S. Constitution................................................................................................................... 10
        2. Mr. Freed is Likely to Succeed on the Merits of his Free Speech Claim under the U.S.
        Constitution. .......................................................................................................................... 13
        3. Mr. Freed is Likely to Succeed on the Merits of his Freedom of Assembly Claim under
        the U.S. Constitution. ............................................................................................................ 13
   B. Enforcement of the Order Will Inflict Irreparable Injury on Joshua Freed if the TRO is
   Not Issued. ................................................................................................................................ 14
   C.      The Balance of the Equities Tips in Mr. Freed’s Favor. ................................................... 15
   D. The Public Interest in Protecting the Constitutional Rights to Free Exercise of Religion,
   Assembly, and Speech Requires Entry of a TRO. .................................................................... 16
IV. Conclusion ............................................................................................................................. 16




PLAINTIFF’S MEMORANDUM                                                  2                            The North Creek Law Firm
IN SUPPORT OF GRANTING                                                                               12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                                                          Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                                                          (425) 368-4238
            Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 3 of 18



           Plaintiff Joshua Freed moves for a temporary restraining order, and in support thereof,

states as follows:1

                                                  I. Introduction

           For hundreds of years, people have come to America in a quest for religious freedom.

Stretching back to the formation of colonies like Pennsylvania and Rhode Island, where citizens

could practice religion in a way that would not be impeded by the government, this basic

freedom sought by so many colonists was subsequently enshrined in the constitutions of the

states and, most importantly, in the First Amendment to the United States Constitution.

“Congress shall make no law respecting the establishment of religion, or prohibiting the free

exercise thereof.” U.S. Const. amend. I.

           Under the state Stay Home – Stay Healthy Proclamation, GP 20-25, Defendant Governor

Jay Inslee announced what would previously have been unthinkable in a nation like the United

States—that he was prohibiting spiritual gatherings of any kind regardless of size or precautions

taken. This gubernatorial ban is backed by threats of criminal penalties. The purported

justification for this astounding power grab is the COVID-19 pandemic, despite the fact that Mr.

Freed intends to conduct his meetings consistent with CDC and applicable state and local health

guidelines. The meetings requested through the Temporary Restraining Order are to involve only

a single other person meeting to pray and read Scripture with Joshua Freed. They will take place

outdoors, with social distancing at all times followed, hygiene precautions taken, and the visitor

bringing his or her own seat and removing it upon leaving. Further, the proposed meetings will



1
    Mr. Freed incorporates and adopts by reference each and every allegation in his Original Complaint.



PLAINTIFF’S MEMORANDUM                                     3                     The North Creek Law Firm
IN SUPPORT OF GRANTING                                                           12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                                      Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                                      (425) 368-4238
         Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 4 of 18



be under an hour in duration. Each person will wear PPE. Mr. Freed will only meet with one

person each day. This manner of meeting adheres to and goes well beyond the Center for Disease

Control and Prevention (“CDC”) guidelines. Despite this, under GP 20-25 such a meeting is

subject to criminal penalties. At the same time, the state permits drive-in restaurant pick-ups to

continue. Grocery shopping, media activities, and marijuana and vape sales (in the midst of

respiratory pandemic) are also not ordered to cease; and some construction work will resume

with the later reopening of recreational boating, fishing, and golfing to follow.

       Defendant’s targeting of religious adherents from gathering in a manner consistent with

governmental social distancing guidelines, while permitting similar (and at times even more

intimate) social interaction to continue unabated in some retail and commercial establishments,

flies in the face of the First Amendment of the U.S. Constitution. A temporary restraining order

is thus proper to protect Plaintiff’s religious freedom. Without such, Mr. Freed will forever lose

the opportunity to support his fellow believers during this time of challenge and uncertainty in

accordance with his sincerely held religious beliefs. A temporary restraining order is appropriate

because Mr. Freed is likely to succeed on the merits of his claim since Defendant’s conduct

clearly violates the First Amendment of the U.S. Constitution; he would suffer irreparable injury

by his constitutional rights being deprived; the balance of equities weighs in Mr. Freed’s favor as

holding a small, outdoor meeting with one other person would not cause harm to anyone because

it would comport with the CDC guidelines on such gatherings; and the public interest weighs in

favor of protecting constitutional rights.

       Mr. Freed respectfully requests that this Court grant a temporary restraining order so he

can freely exercise his religion.


PLAINTIFF’S MEMORANDUM                           4                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                               12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                          Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                          (425) 368-4238
           Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 5 of 18



                                      II. Factual Background

   A. Gathering with others for prayer and Scripture reading is central to the practice of
      their faith for many Christians.

       Gathering together in prayer and spiritual reading is central to the practice of the

Christian faith for many Christians. The Bible states that “where two or three are gathered

together in [the Lord’s] name, there am I in the midst of them.” Matthew 18:20 (King James

Version). Therefore, the practice of praying and reading Scripture with others holds a place of

special significance in the Christian faith.

       For more than 2,000 years, Christians have gathered physically throughout the year in

observance of this tradition, and the physical gathering of the body of Christ is central to

religious worship for many Christians. Indeed, the Greek word translated “church” in our

English versions of the Christian scriptures is the word “ekklesia,” which literally means

“assembly.” A.T. ROBERTSON, A GRAMMAR OF THE GREEK NEW TESTAMENT IN THE

LIGHT OF HISTORICAL RESEARCH (3d ed. 1919). Praying with others is of great

importance to many believers who come together in support of one another, especially in times

of need.

   B. Mr. Freed has a sincerely held belief that he must meet in prayer and Bible study
      with fellow believers.

   Joshua Freed is a practicing Christian whose faith has inspired him to serve others in a

number of capacities. He is the Founder of Globe Leadership, which teaches young people the

importance of servant leadership. He has also participated in dozens of mission and relief trips to

both Kenya and the Philippines over the past 21 years. As part of these trips, he helped to build

150 homes in response to an earthquake, assisted in starting health care clinics, helped to build



PLAINTIFF’S MEMORANDUM                           5                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                               12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                          Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                          (425) 368-4238
          Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 6 of 18



residence halls for deaf students, aided in constructing day care facilities and dug wells to

provide clean water to communities in developing nations.

        Mr. Freed believes that his faith is meant to be practiced in community. He believes that

Jesus instructed his followers to pray with one another and gather for communal worship. Such

practices, Mr. Freed sincerely believes, are necessary to his practice of the Christian faith.

        For Mr. Freed, as for many Christians, meeting with others for spiritual conversation is of

particular importance in furthering his life of faith and that of those in his faith community. Mr.

Freed believes that a central part of the practice of the faith is giving support and strength to one

another, and one crucial aspect of doing so is worshipping in the same physical space.2 Indeed,

the Christian scriptures exhort that believers “not neglect[t] to meet together.” Hebrews 10:25

(ESV). Mr. Freed has a sincerely held religious belief that he must continue to meet with

members of his Bible Study as part of his Christian faith.

        Mr. Freed and his wife have been holding a Bible Study in their home weekly for the past

two and a half years. Between 25 and 50 participants attended the Bible Study and the mean age

is under 30 years. None of the Bible study participants are known to have COVID-19 cases. Mr.

Freed has made efforts to transform the Bible Study to remote meetings. However, these virtual

meetings have proven not to serve as a workable substitute to in-person meetings, due to the lack

of privacy and intimacy, and to the technological glitches they occasion.




2
  This belief involves physical proximity that cannot be fully expressed online or on the phone, as Fr. Henri Nouwen
explained, “Hospitality becomes community as it creates a unity based upon the shared confession of our basic
brokenness and upon a shared hope. This hope in turn leads us far beyond the boundaries of human togetherness to
the One who calls all people away from the land of slavery to the land of freedom. It belongs to the central insight
of the Judeo-Christian tradition, that it is the call of God that forms the people of God.” Henri Nouwen, THE
WOUNDED HEALER: MINISTRY IN CONTEMPORARY SOCIETY (1st ed. 1979).

PLAINTIFF’S MEMORANDUM                                   6                      The North Creek Law Firm
IN SUPPORT OF GRANTING                                                          12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                                     Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                                     (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 7 of 18



       Mr. Freed is deeply committed to ensuring that any physical gathering conforms to the

guidelines issued by the CDC for community and faith leaders to ensure the safety and well-

being of participants. See Centers for Disease Control, Interim Guidance for Administrators and

Leaders of Community- and Faith- Based Organizations to Plan, Prepare, and Respond to

Coronavirus Disease 2019 (COVID-19), https://www.cdc.gov/coronavirus/2019-

ncov/community/organizations/guidance- community-faith-organizations.html. Mr. Freed seeks

to meet one-on-one with participants outdoors, with only one meeting per day, following the

CDC Guidelines and with additional safeguards in place: 1) Attendee will be advised to perform

temperature checks prior to meeting, 2) Social distancing of at least 6 feet between individuals

will be practiced, 3) High risk individuals will not attend in-person meetings, 4) Attendee will be

advised to bring his or her own PPE, including a mask and gloves, 5) Attendee will not engage in

hand shaking or physical contact. See Affidavit of Mr. Freed, attached hereto as Exhibit A.

       Mr. Freed will continue to attempt to offer virtual meetings, but seeks to have the legal

option to have one-on-one meetings outdoors with members of his Bible study, following all

applicable guidance from federal, state, and local authorities without being subject to penalties or

punishment.

       In-person prayer has special significance for Christians, based in Biblical exhortations.

Joshua Freed seeks to exercise his faith through meeting in-person subject to all applicable health

guidelines and with the additional safety protocols set forth above. This will provide strong

protection for the health of the community and others by preventing potential contact and

ensuring against the transmission of disease through the meetings.




PLAINTIFF’S MEMORANDUM                           7                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                               12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                          Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                          (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 8 of 18



   C. Prohibition of All Spiritual Meeting

   On February 29, 2020, Jay Inslee, in his official capacity as the Governor of Washington,

signed Proclamation 20-05 instituting a state of emergency in all counties of Washington due to

the COVID-19 outbreak. On March 23, the Governor issued Proclamation 20-25 prohibiting

spiritual gatherings of any size due to the COVID-19 outbreak. See Ex. 1. The Proclamation held

that “[a]ll people in Washington State shall immediately cease participating in all public and

private gatherings and multi-person activities for social, spiritual and recreational purposes,

regardless of the number of people involved, except as specifically identified herein.” It went on

to specify that prohibited gatherings include “community, civic, public, leisure, faith-based, or

sporting events; parades; concerts; festivals; conventions; fundraisers; and similar activities.” GP

20-25, at 4 (March 23, 2020), governor.wa.gov/sites/default/files/proclamations/20-

25%20Coronovirus%20Stay%20Safe-Stay%20Healthy%20%28tmp%29%20%28002%29.pdf

Further, frequently asked questions on the order state: “Can I go to my place of worship? No.

Governor Inslee’s directive prohibits all gatherings, public and private.” Ex. 4. Excluded from

the prohibition on gatherings are a number of businesses deemed essential, these include some

retail, including cannabis retail, grocery establishments, media, and a number of professional

services. GP 20-25 Appendix, at 1, 4, 9 (March 23, 2020),

https://www.governor.wa.gov/sites/default/files/WA%20Essential%20Critical%20Infrastructure

%20Workers%20%28Final%29.pdf

   Violators are subject to criminal penalties under RCW 43.06.220(5). Thus, any kind of

meeting for spiritual guidance or support without risk of criminal penalty is foreclosed. On April




PLAINTIFF’S MEMORANDUM                           8                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                               12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                          Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                          (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 9 of 18



2, 2020, the Governor extended the provisions of the GP 20-25 through May 4, 2020 with GP

20-25.1. Ex. 2.

   In response to a protest on April 19, 2020, in which thousands gathered to protest GP 20-25,

the Governor stated that he welcomed First Amendment activity, and followed up later with the

statement, “I support free speech.” Nonetheless, the total prohibition of spiritual gatherings

remains in effect. On April 24, 2020, Governor Jay Inslee issued an Addendum to Proclamation

20-25 to begin a phased reopening of the State of Washington. This Proclamation allows some

construction activities to resume provided social distancing and other enumerated protocols are

followed. See https://www.governor.wa.gov/sites/default/files/proclamations/20-

25%20Addendum%20Implementation%20of%20Phase%201%20Construction%20Restart%20Pr

oclamation.pdf. However, despite the beginning of a phased reopening allowing outdoor

construction work subject to implementation of the requisite protocols, the blanket prohibition on

spiritual gatherings of any size is still in full effect. On April 27, 2020, Governor Inslee issued

GP 20-25.2 which extended the restrictions from GP 20-25 through May 4th 2020 and confirmed

that a variety of outdoor recreational activities, including hunting, fishing, and golfing will be

open as of May 5th, 2020 subject to social distancing and hygiene requirements. GP 20-25.2

(April 27, 2020), https://www.governor.wa.gov/sites/default/files/proclamations/20-

25.2%20Coronovirus%20Stay%20Home%20Amend%20%28tmp%29%20%28with%20links%2

9.pdf. Nonetheless all spiritual gatherings of more than one outside of a household remain

forbidden and no mention of lifting their prohibition has been made.

       The United States Attorney General William Barr has expressly warned against the

unconstitutionality of targeting protected First Amendment activity, specifically religious


PLAINTIFF’S MEMORANDUM                            9                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                           Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                           (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 10 of 18



exercise, in orders related to COVID-19. He explained that religious conduct cannot be restricted

in ways that do not apply to comparable secular conduct. See Ex. 5.

        Governor Inslee has prohibited any gatherings for spiritual purposes outside of members

of a household no matter the size or what precautions are taken to eliminate the risk of such

meetings spreading the novel coronavirus. Thus, Governor Inslee has criminalized any in-person

practice of religious devotion between non-household members. The criminal penalties may hold

even if such a meeting abides by the social distancing and hygiene guidelines provided by the

CDC. Governor Inslee’s Proclamation. This directly targets religious gatherings and is in

contravention of the federal Constitution.

                                    III. Argument and Authorities

        In determining whether to grant a temporary restraining order (“TRO”), courts must

consider four factors: “(1) that [Plaintiff] is likely to succeed on the merits, (2) that he is likely to

suffer irreparable harm in the absence of the [TRO], (3) that the balance of equities tips in his

favor, and (4) that [a TRO] is in the public interest.”Beaty v. Brewer, 649 F.3d 1071, 1072 (9th

Cir. 2011)(citing Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)). For the

reasons explained below, Joshua Freed satisfies each of these requirements and is accordingly

entitled to the requested relief.

    A. Joshua Freed is Substantially Likely to Succeed on the Merits of his Free Exercise
       Claim, his Free Speech Claim, and his Freedom of Assembly Claim.

        1. Joshua Freed is Likely to Succeed on the Merits of his Free Exercise Claim under the
           U.S. Constitution.

        Defendant’s blanket prohibition on spiritual gatherings significantly burdens Mr. Freed’s

exercise of religion. The prohibition is not neutral or generally applicable, nor is it narrowly



PLAINTIFF’S MEMORANDUM                             10                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                  12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                             Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                             (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 11 of 18



tailored to achieve the legitimate public health and safety interests of the government. Thus, the

prohibition violates Mr. Freed’s First Amendment right to the free exercise of religion.

        The First Amendment protects the “free exercise” of religion, and fundamental to this

protection is the right to gather for prayer and worship. See W. Va. State Bd. of Educ. v. Barnette,

319 U.S. 624, 638 (1943) (“The very purpose of a Bill of Rights was to withdraw certain subjects

from the vicissitudes of political controversy, to place them beyond the reach of majorities and

officials and to establish them as legal principles to be applied by the courts ... [such as the]

freedom of worship and assembly.”). This protection was incorporated against the states in

Cantwell v. Connecticut, 310 U.S. 296 (1940).

        Because of this fundamental protection, “a law burdening religious practice that is not

neutral or not of general application must undergo the most rigorous of scrutiny.” Church of the

Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993). The requirements to satisfy this

scrutiny are so high that the government action will only survive this standard in rare cases and

the government bears the burden of meeting this exceptionally demanding standard. Id.

Defendant’s prohibition on religious gatherings and the threatened penalties for holding such

services clearly impose a substantial burden on Mr. Freed’s religious exercise. This action would

thus need to pass strict scrutiny unless it is both neutral and generally applicable. It is neither.

        “[T]he minimum requirement of neutrality is that a law not discriminate on its face.” Id.

at 533. However, Defendant’s restriction specifically and explicitly prohibits spiritual gatherings

while allowing a number of businesses to remain in operation. There are numerous exceptions to

GP 20-25 such as places like retail establishments that sell food, where far more people come

into closer contact with less oversight. Indeed, shoppers may roam the aisles of grocery and


PLAINTIFF’S MEMORANDUM                            11                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                 12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                            Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                            (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 12 of 18



some retail establishments with no barriers between them so long as they maintain a distance of

six feet from one another. Furthermore, the opening of construction work, provided protocols are

satisfied, and the resuming of recreational boating, fishing, golfing, and other outdoor activities

amplifies the apparent disparate treatment of religious exercise of which no loosening of

restrictions has been spoken. Rather than applying the same restrictions applicable to other

entities and activities, Defendant has specifically targeted spiritual gatherings. Even if members

remain outdoors and are six feet away from one another wearing PPE, faith-based gatherings of

any kind or size are prohibited. Because the prohibition discriminates on its face, it is not neutral.

       Relatedly, government action is not generally applicable if its prohibitions substantially

underinclude non-religiously motivated conduct that might endanger the same governmental

interest that the law is designed to protect. Id. at 542-46. Defendant’s prohibition of spiritual

gatherings in the name of social distancing is not generally applicable. As illustrated, the number

of exceptions indicate that a total ban on gatherings is not a generally applicable requirement.

       Government actions that burden religious practice and are either not neutral or not

generally applicable must satisfy a compelling governmental interest and be narrowly tailored to

achieve that end. Id. at 546. Here, the government’s prohibition cannot be “narrowly tailored”

because the ban on spiritual gatherings is absolute. Less restrictive means of achieving the

legitimate public safety interests are clearly possible. Social distancing and public health

guidelines promulgated by the CDC and local officials are designed to limit the spread of

COVID-19. In the outdoor meetings with Bible study members that Joshua Freed seeks to host,

social distancing and hand sanitizing will be practiced, visitors will provide their own chairs, the

meetings will include only one visitor at a time and one visit per day, with PPE worn. Despite the


PLAINTIFF’S MEMORANDUM                           12                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                           Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                           (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 13 of 18



ability and willingness of Plaintiff to take these precautions, Defendant’s prohibition provides no

margin for meeting to pray or worship consistent with health regulations.

        By not allowing Plaintiff’s outdoor meetings, even when careful to comply with and

exceed the relevant public health guidelines, Defendant has not narrowly tailored their action to

the compelling interest, and thus violate Plaintiff’s constitutional right to free exercise of his

religion.

        2. Mr. Freed is Likely to Succeed on the Merits of his Free Speech Claim under the U.S.
           Constitution.

        The government may not substantially burden citizens right to freedom of speech unless

doing so is justified by a compelling government interest and done so by the least restrictive

means. GP 20-25 violates the Free Speech clause by restricting religious speech and expression

in a way that is not the least restrictive means. Further, government officials are given unfettered

discretion in enforcement and penalty for enforcement, opening the potential for content- and

viewpoint-based discrimination. Under the same analysis set forth above, GP 20-25 violates

Joshua Freed’s constitutional right to the freedom of speech. See Cantwell v. Connecticut, 310

U.S. 296 (1940); Lovell v. Griffin, 303 U.S. 444 (1938); Lakewood v. Plain Dealer Pub. Co., 486

U.S. 750 (1988) (discussing the danger of viewpoint discrimination occasioned by granting

substantial discretion to officials in determining what speech is allowed).

        3. Mr. Freed is Likely to Succeed on the Merits of his Freedom of Assembly Claim under
           the U.S. Constitution.

        Defendant’s blanket prohibition on all spiritual gatherings of more than one outside of a

household also significantly burdens Plaintiff’s freedom of assembly. The prohibition is not




PLAINTIFF’S MEMORANDUM                            13                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                 12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                            Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                            (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 14 of 18



narrowly tailored to achieve the legitimate public health and safety interests of the government.

Thus, the prohibition violates Joshua Freed’s First Amendment right to peaceably assemble.

       The First Amendment of the U.S. Constitution protects the “right of the people peaceably

to assemble.” The Freedom of Assembly Clause was incorporated against the states in De Jonge

v. Oregon, 299 U.S. 353 (1937). “The right of free speech, the right to teach, and the right of

assembly are, of course, fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927).

When a government practice restricts fundamental rights, it is subject to “strict scrutiny” and can

be justified only if it furthers a compelling government purpose and, even then, only if no less

restrictive alternative is available. See, e.g., San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S.

1, 16-17 (1973); Dunn v. Blumstein, 405 U.S. 330 (1972).

       Here, as discussed above, the government’s prohibition cannot satisfy strict scrutiny

because less restrictive alternatives of achieving the legitimate public safety interests are clearly

possible, as illustrated by the small gatherings Joshua Freed has proposed. Social distancing and

public health guidelines promulgated by the CDC and state and local authorities are designed to

limit the spread of COVID-19. By not allowing Plaintiff to have any meetings with Bible study

members, even when modified to comply with the relevant public health guidelines, Defendant

has not narrowly tailored their action to the compelling interest, and thus violate Plaintiff’s

constitutional right to peaceably assemble.

   B. Enforcement of the Order Will Inflict Irreparable Injury on Joshua Freed if the
      TRO is Not Issued.

       The Supreme Court held in Elrod v. Burns that the “loss of First Amendment freedoms,

for even minimal periods of time, unquestionably constitutes irreparable injury.” 427 U.S. 347,

373 (1976). See, e.g. O Centro Espirita Beneficiente Uniao do Vegetal v. Aschcroft, 389 F.3d

PLAINTIFF’S MEMORANDUM                            14                  The North Creek Law Firm
IN SUPPORT OF GRANTING                                                12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                           Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                           (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 15 of 18



973, 995 (10th Cir. 2004) (en banc) (per curiam) (“[The plaintiff] would certainly suffer an

irreparable harm, assuming of course that it is likely to succeed on the merits of its…claim.”),

sub nom. Gonzales v. O Centro Espirita Beneficiente Uniao do Vegetal, 546 U.S. 418 (2006).

        Defendant’s threatened actions will deny Joshua Freed and his Bible study members the

right to practice their faith as they feel compelled to express it. More specifically, without a

TRO, Mr. Freed and members of his Bible study will lose the opportunity to support one another

in prayer together during this especially difficult and uncertain time. Defendant’s actions thus

prohibit Mr. Freed from practicing and expressing his faith in accordance with his sincerely held

beliefs. This restriction on Mr. Freed’s religious practices constitutes immediate and irreparable

harm.

   C. The Balance of the Equities Tips in Mr. Freed’s Favor.

        “[T]he fact that a case raises serious First Amendment questions compels a finding that

there exists the potential for irreparable injury, or that at the very least the balance of hardships

tips sharply in” favor of the party whose First Amendment rights are being violated. Sammartano

v. First Judicial Dist. Court, 303 F.3d 959, 973 (9th Cir. 2002) (internal quotation marks

omitted). Further, a TRO would not cause substantial harm to others because Mr. Freed is

committed to physically gathering in a manner consistent with guidelines issued by the CDC for

community and faith-based organizations to ensure the safety and well-being of members and

congregants. Mr. Freed has set forth the protocols he would advise visitors of prior to their

coming. In this TRO he seeks to meet outdoors with only one other person. In order to ensure the

physical safety of himself and his family, the visitors, and the community, Mr. Freed and the

visitor would remain at least six feet apart, hand sanitize before and after meeting, and wear PPE.


PLAINTIFF’S MEMORANDUM                            15                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                 12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                            Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                            (425) 368-4238
        Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 16 of 18



The visitor would bring his or her own chair and remove it upon leaving, and meeting would last

no more than one hour with only one meeting occurring each day. This will provide strong

protection for the health of the participants and the community and err on the side of caution to

prevent potential contact and ensure the transmission of illness is not facilitated by the service.

These one-on-one meetings thus will not create substantial harm to anyone.

       Here, Defendant’s actions threaten to bar Joshua Freed from meeting in prayer one-on-

one consistent with the practice of his faith. The balance of hardships thus tips sharply in favor of

Mr. Freed.

   D. The Public Interest in Protecting the Constitutional Rights to Free Exercise of
      Religion, Assembly, and Speech Requires Entry of a TRO.

       Finally, the public interest is well-served by a TRO that prevents Defendant from

unlawfully burdening the exercise of religion, assembly, and speech. As the Ninth Circuit has

observed, “‘the potential harm to independent expression and certainty in public discussion of

issues is great and the public interest favors protecting core First Amendment freedoms.’”

Sammartano v. First Judicial Dist. Court, 303 F.3d at 973 (quoting Iowa Right to Life Comm'e,

Inc. v. Williams, 187 F.3d 963, 970 (8th Cir. 1999)). Moreover, the Ninth Circuit has

underscored that “‘it is always in the public interest to prevent the violation of a

party's constitutional rights.” Id. (quoting G&V Lounge, Inc. v. Mich. Liquor Control Com'n, 23

F.3d 1071, 1079 (6th Cir. 1994)). The public interest weighs strongly in support of upholding

Mr. Freed’s right to have safe, outdoor meetings one-on-one with members of his Bible study.

IV. Conclusion

       For all the foregoing reasons, Plaintiff’s motion for a temporary restraining order and/or

preliminary injunction should be granted.

PLAINTIFF’S MEMORANDUM                           16                   The North Creek Law Firm
IN SUPPORT OF GRANTING                                                12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                           Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                           (425) 368-4238
       Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 17 of 18



Respectfully submitted this 29th day of April, 2020,

                                                       THE NORTH CREEK LAW FIRM

                                                       By //s// Mark C. Lamb                  .

                                                         Mark C. Lamb, WSBA No. 30134
                                                         mark@northcreeklaw.com
                                                         12900 NE 180th Street, Suite #235
                                                         Bothwell, Washington 98011

                                                         Attorney for Joshua Freed




                                                         Of Counsel

                                                         Hiram S. Sasser, III (pro hac vice
                                                         forthcoming)
                                                         Michael Berry (pro hac vice
                                                         forthcoming)
                                                         Justin Butterfield (pro hac vice
                                                         forthcoming)
                                                         First Liberty Institute
                                                         2001 W Plano Pkwy
                                                         Plano, TX 75075
                                                         Tel: (972) 941-4444
                                                         Fax: (972) 941-4457
                                                         hsasser@firstliberty.org

                                                         Attorneys for Joshua Freed




PLAINTIFF’S MEMORANDUM                         17               The North Creek Law Firm
IN SUPPORT OF GRANTING                                          12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                     Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                     (425) 368-4238
      Case 2:20-cv-00599-BHS Document 9-1 Filed 04/29/20 Page 18 of 18



        CERTIFICATE OF COUNSEL PURSUANT TO FED. R. CIV. P. 65(b)


         On Wednesday, April 22, at 4:13pm, I emailed the Complaint and exhibits to Kathryn

  Leathers, General Counsel for Governor Inslee. I asked her in the body of the email “if the

  Governor’s proclamation 20-25…would prohibit a single member of Mr. Freed’s Bible study

  from praying and reading the Bible with him in his yard, provided they stand six feet apart

  from each other and the person does not enter his home. On the same day, at 5:07 pm, Ms.

  Leathers responded that she is accepting service on behalf of the Governor and she further

  asked me to electronically serve the Attorney General and I did so at 5:22pm. In the same

  email I asked again about the individual meeting saying, “While I appreciate the second query

  may not lend itself to as immediate a response, this matter is highly time sensitive. I would

  respectfully request that you (or the Attorney General’s office) provide guidance before noon

  on Friday April 24th, 2020.”

         No one from the Governor’s office or the Attorney General’s office has responded to

  my question as of the filing of this motion.


                                                  /s/ J. Mark C. Lamb
                                                  Mark C. Lamb




PLAINTIFF’S MEMORANDUM                           18                The North Creek Law Firm
IN SUPPORT OF GRANTING                                             12900 NE 180th Street #235
TEMPORARY RESTRAINING ORDER                                        Bothwell, Washington 98011
CASE NO.: 2:20-cv-00599-TLF                                        (425) 368-4238
